MORROW, Circuit Judge,
(after stating the facts).
The defendants in error interpose a preliminary objection to the transcript of record in this case, on the ground that certain exhibits introduced in evidence in the court below, and made a part of the bill of exceptions, have not been transmitted to this court. It appears from the evidence that these exhibits were two plats or charts showing the general location of the claims owned by the parties to the action on Porcupine creek, and the flume and dam referred to in the evidence, and a number of photographs of the premises taken at different times, showing the improvements on the grounds and the different stages of the water backed up by the dam. The failure of counsel for the plaintiffs in error to have these exhibits attached to the record is not satisfactorily explained; and, while we do not find that they would be of any assistance to the court in determining the questions of law involved in the assignments of error, this fact is no excuse. It was the duty of counsel for the plaintiffs in error to furnish this court with a full and complete transcript of the record as described in the certificate to the bill of exceptions or the stipulation of opposing counsel waiving the production of the exhibits, and his failure in this respect is a sufficient cause for censure. But we do not consider it sufficient, under the circumstances of this case, to justify a dismissal of the writ of error.
It is further objected by the defendants in error that this court cannot consider the exceptions taken by the plaintiffs in error to the instructions given to the jury by the lower court, for the reason that the exceptions were not taken until after the jury had retired to consider their verdict; citing the cases of Western Union Tel. Co. v. Baker, 85 F. 690, 29 C.C.A. 392; Yates v. United States, 90 F. 57, 32 C.C.A. 507, and Thiede v. Utah, 159 U.S. 522, 16 S.Ct. 62, 40 L.Ed. 237.
The following proceedings were had with respect to the instructions of the court given to the jury: “The above and foregoing instructions were given to the jury at about 10 o’clock at night on the last day of the court, which necessarily expired at 12 o’clock at night. After the instructions were read counsel for the defendants came to the court and asked for time in which to present his objections *463to -the instructions and to reduce the same to writing. The court, being of the opinion that to detain the jury until such objections were made would be practically to make the result of the case abortive, permitted counsel to make his objections and take his exceptions to the instructions after the jury retired to consider of their verdict and within a reasonable time. The verdict of the jury was returned shortly before 12 o’clock, and defendants filed their motion for a new trial, which was continued for hearing until the next term, and court thereupon adjourned. Under the statement of the court as above made counsel now presents his objections and exceptions to the several instructions as above set forth as his bill of exceptions in that behalf, and the same is allowed on this 10th day of December, 1903, and ordered filed and made a part of the record herein, over objections of plaintiff.”
The verdict of the jury was returned and entered of record November 28, 1903. The objections and exceptions were allowed on December 10, 1903, and filed December 18, 1903. A motion for a new trial was made immediately upon the entry of the verdict, and was denied on July 22, 1904. The instructions to the jury were given near the close of the term, and it appears to have been the opinion of the court that the case should be concluded before the end of the term at midnight, in order that the regularity of the proceedings should be preserved. To accomplish this purpose, the court, before the case was closed, permitted counsel to take his exceptions afterwards that the jury might take the case without delay. The questions involved in the instructions were well understood by court and counsel, and there was no misunderstanding as to the instructions that were given and refused, or the exceptions that counsel desired to take thereto. We think the plaintiffs in error cannot be deprived of their exceptions to the charge to the jury by the action of the court. Ah Lep v. Gong Choy, 13 Or. 211, 9 P. 483.
It is assigned as error that in the complaint there was a misjoinder of parties plaintiff — that Stewart, the lessor, was joined with Moore and Kellar, lessees, in an action that charged no injury to the freehold estate. The objection was taken by demurrer, and was sustained by the court. Subsequently, upon the trial and after the conclusion of *464plaintiffs’ testimony, counsel for plaintiffs asked the court for the reinstatement of Stewart as a party to the cause. This motion was probably based upon the terms of the original lease of Mix and Stewart to Clark and Biglow, under which the lessors were to receive a royalty of 30 per cent, of the gross proceeds of gold taken or washed from the upper or south 400 feet of the creek bed and low bars thereof. . But, however that may be, the court said in reply to this motion: “Well, if you want to put him in, and there is no objection, put him in.” There was no objection, and while there was no order made making him a party to the action, his name appears in the title to the action in the verdict of the jury. The failure of the defendants to interpose an objection to the reinstatement of Stewart as a party plaintiff was a waiver of all objection to such action by the court, and cannot now be made a ground for the reversal of the judgment.
The next question relates to the measure of damages. In the complaint plaintiffs alleged, as one of the elements of damages sustained by the plaintiffs, that between October 5, 1900, and June 1, 1902, they expended for improvements, machinery, and for labor performed and done upon the leased premises the sum of $27,000, and that by reason of the wrongful, careless, negligent and malicious acts of the defendants the machinery and improvements ' placed upon the premises became an entire loss. The defendants moved to strike out this paragraph of the complaint, on the ground that the matters and things therein set out were irrelevant, immaterial, and redundant, and that the expenditures therein set out were made before . the alleged tort by the defendants, and the alleged tort in no wise caused or contributed to the alleged expenditures, and was not shown to have been connected therewith. The motion to strike out was denied. This part of the complaint was also demurred to, and the demurrer overruled. In support of the allegation, the plaintiffs introduced the evidence of Dr. L. S. Kellar, one of the plaintiffs, whose evidence tended to show that up to June 10, 1902, the cost of the machinery laid down upon the ground was $12,997.22, and the cost of the labor in putting up the machinery was $4,509. This witness also testified that the cost of labor in 1901 in excavating and in putting in ele*465vator and machinery was $8,091.23, and that the cost of labor from June 10 to August 23, 1902, was $1,361.25. The aggregate of these several items was $26,958.70. The witness also testified that at the time of the trial the machinery could not be sold for anything, and that it could not be moved to any other place so as to realize anything out of it. This evidence was admitted over the objections of the defendants. The court instructed the jury upon this feature of the case as follows: “If you are satisfied by the weight and preponderance of the evidence that the plaintiff entered upon this mining enterprise in good faith and necessarily expended in preparing to work their ground the sum of $27,000.00, and that this money was necessarily expended in order that the plaintiff might work his ground successfully and get his plant in position for mining, and if you are further satisfied by the preponderance of the evidence that the defendants were fully informed of the nature and duration of the mining license or lease upon which the plaintiff has entered, and you are further satisfied by a preponderance of the evidence that the defendants, by the construction of the dam across the creek, and as the immediate consequence of the construction of said dam, flooded out the plaintiffs, and made it reasona-' bly impossible for them to continue .their work of mining, • and that they were absolutely prevented therefrom up to the determination of their lease or license by such acts of defendant, then you should find for the plaintiff in this cause. And, if absolutely prevented by the defendants. from mining the ground the plaintiffs had entered upon: throughout the whole term of their lease, the measure of the ' plaintiffs’ damages is the necessary expenditure made in preparing for such work, less the value of the machinery and appliances after the wrong of which they complain was committed. You are further instructed, gentlemen of the jury, that this claim of damages and this measure of damages can only be resorted to if you find by the preponderance of the evidence that the plaintiff has been absolutely prevented by the defendants from doing any work upon their claim after the wrong complained of, and that their expenditure has become wholly lost.”
To this instruction the defendants interposed the following objections: “(1) The measure of damages given *466the jury is not the measure of damages under the law and the evidence in this case. (2) The evidence conclusively showed that plaintiffs were not absolutely prevented from working their lease during the whole term of their lease, but did in fact work out 135 feet of the 600 feet claimed under the lease. (3) The evidence conclusively showed that the dam complained of was entirely removed in August, 1902, and did not prevent or hinder plaintiffs from working thereafter. (4) The term of the lease mentioned did not expire till long after this suit was brought, and until after the trial hereof. (5) The evidence was undisputed that the plaintiffs had extracted $2,100 in gold from the 135 feet of ground worked, and the measure of damages given allowed the plaintiffs to recover the expenses of extracting said gold and the value of the gold as a net-profit.”
It is manifest that the measure of damages here stated was erroneous. It does not appear from the evidence that the backing up of the water onto plaintiffs’ premises injured the machinery placed upon the premises. The fact that the machinery could not be sold for anything at the time of the trial, and could not be moved to any other place so as to realize anything, had relation to the situation of the property, and not to the action of defendants’ dam. Its lack of value at that place to others than the plaintiffs would have been the same if there had been no dam. Its lack of value to the plaintiffs was by reason of the fact that for a certain time defendants’ dam backed up the water upon plaintiffs’ claim, and during that time they could not use the property. Suppose that the machinery, by reason of its location and the difficulty of getting other machinery into that place, had increased in value in an amount equal to any damages sustained by the plaintiffs, would that circumstance have deprived the plaintiffs of their right to recover damages from the defendants for their acts causing the loss of the use of this claim ? The law stated by the court would have that effect. Again, suppose the claim itself was of so little value that the plaintiffs, even with their costly machinery, could not work it at 'any profit at all, under the instructions complained of the act of the defendants in preventing plaintiffs from working the ground would render the former liable for *467the cost of the machinery-. This manifestly would be grossly unjust, and goes to show that neither the cost nor the value of the machinery was the proper test of the plaintiffs’- damages. On the contrary, the true measure of damages was the rental value of the property during the time plaintiffs were deprived of its enjoyment. The measure of damages is the direct pecuniary loss sustained by the party. The damages to be recovered must always be the natural and proximate consequence of the act complained of. The fact that this rule may be difficult of application in a given case is not a sufficient objection. But it does not appear to be difficult of application in this case. The plaintiffs held a lease of the claim dated September 8, 1900, which expired on December 31, 1903. The term was a little over three years. The evidence shows that plaintiffs were ready to go to work on the claim on June 10, 1902, but by reason of the water on the claim, backed up by defendants’ dam, they did not get to work until August 23, 1902. They worked the claim for one month, or until September 23, 1902, taking out $2,100 in gold, at an expense of about $1,500, mining 135 feet of the 600 feet of leased ground. Had such property no rental value that could be determined by evidence? We think it had, and that upon proper allegations in the complaint the fact might have been established by evidence. For this erroneous ruling with respect to the complaint and in the instructions to the jury, the judgment must be reversed. The other errors assigned do not call for discussion.
Judgment reversed, with instructions to grant a new trial.